Title: From Thomas Jefferson to John Jay, 29 July 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris July 29. 1789.

I have written you lately on the 24th. of June with a P.S. of the 25th.; on the 29th. of the same month; the 19th. of July with a P.S. of the 21st: and again on the 23d. Yesterday I received yours of the 9th. of March by the way of Holland.
Mr. Necker has accepted his appointment and will arrive to-day from Switzerland where he had taken refuge. No other ministers have been named since my last. It is thought that Mr. Necker will chuse his own associates. The tranquility of Paris has not been disturbed since the death of Foulon and Bertier mentioned in my last. Their militia is in a course of organization. It is impossible to know the exact state of the supplies of bread: we suppose them low and precarious, because some days we are allowed to buy but half or three fourths of the daily allowance of our families. Yet as the wheat harvest must begin within ten days or a fortnight we are in hopes there will be subsistence found till that time. This is the only source from which I should fear a renewal of the late disorders: for I take for granted the fugitives from the wrath of their country are all safe in foreign countries. Among these are numbered seven princes of the house of Bourbon and six ministers, the seventh (the Marshall de Broglio) shut up in the fortified town of Metz, strongly garrisoned with foreign souldiers. I observed to you in a preceding letter, that the storm which had began in Paris on the change of the ministry, would have to pass over the whole country, and consequently would for a short time occasion us terrible details from the different parts of it. Among these you will find a horrid one related from Vesoul in Franche compté. The atrociousness of the act would dispose us rather to doubt the truth of the evidence on which it rests, however regular that appears. There is no question that a number of people were blown up: but there are reasons for suspecting that it was by accident and not design. It is said the owner of the chateau sold  powder by the pound, which was kept in the cellar of the house blown up. And it is possible some one of the guests may have taken this occasion to supply himself, and been too careless in approaching the mass. Many idle stories have also been propagated and believed here against the English; as that they have instigated the late tumults with money, that they had taken or were preparing to take Cherbourg, Brest &c. and even reasonable men have beleived or pretended to believe all these. The British Ambassador has thought it necessary to disavow them in a public letter which you will find in one of the papers accompanying this.—I have lately had an opportunity of knowing with certainty the present state of the king of England. His recovery was slow; he passed thro a stage of profound melancholy; but this has at length dissipated, and he is at present perfectly reestablished. He talks now as much as ever, on the same trifling subjects, and has recovered even his habitual inquisitiveness into the small news of the families about him. His health is also good, tho’ he is not as fleshy as he used to be.—I have multiplied my letters to you lately because the scene has been truly interesting; so much so, that had I received my permission to pay my projected visit to my own country, I should have thought, and should still think it my duty to defer it a while. I presumed it cannot now be long before I receive your definitive answer to my request.—I send herewith the public papers as usual and have the honour to be with the most perfect esteem and respect Sir Your most obedient & most humble servant,

Th: Jefferson

